UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 WILLIAM MALONE,

         Plaintiff,
                 v.                                        Civil Action No. 18-1534 (JEB)
 COMMANDER IN CHIEF, et al.,

         Defendants.


                                   MEMORANDUM OPINION

       Pro se Plaintiff William Malone initially filed this action in the Eastern District of Texas,

which transferred it here on June 22, 2018. See ECF No. 8. Although the Complaint was

essentially indecipherable, the Court permitted Plaintiff another opportunity to file an Amended

Complaint that “clearly set forth what his causes of action are and the facts showing how he has

been harmed and by whom.” Minute Order of July 12, 2018.

       In his latest 65-page iteration, see ECF No. 10, Malone attaches a number of documents

and alludes to a number of legal theories, but never explains what he is actually suing about. For

example, he discusses 1933 governmental actions and mentions “the design of the Roman

papacy, spearheaded by the military order of the Society of Jesus, to overthrow the liberties of

Private National Citizens of the United States. . . .” Id. at 15. Yet, he mentions no harm to

himself or specific relief he is seeking.

       Without any harm that he has suffered, he has no standing, and the Court thus is without

subject-matter jurisdiction to hear his suit. It will, consequently, issue a simultaneous Order

dismissing the case without prejudice.
                            /s/ James E. Boasberg
                            JAMES E. BOASBERG
                            United States District Judge
Date: August 28, 2018




                        2